Citation Nr: 1418159	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-26 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg injury with below the knee amputation.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is of record.  The Veteran also testified at a Decision Review Officer hearing in October 2010.  A transcript of that hearing is of record.

Subsequent to the last statement of the case issued in August 2011, additional evidence has been received without a waiver of Agency of Original Jurisdiction.  As the Veteran's claim for entitlement to service connection is granted herein, it is not prejudicial to the Veteran for the Board to consider this evidence in the first instance.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's left leg injury with below the knee amputation was incurred in the line of duty and was not the result of the Veteran's own willful misconduct.  





CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishment of service connection for a left leg injury with below the knee amputation have been met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2012); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for a left leg injury with below the knee amputation, VA's fulfillment of its duties to notify and assist need not be addressed at this time. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2012).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran sustained an in-service gunshot wound (GSW) to his left foot on April 28, 1981, which eventually resulted in a Syme amputation of the left foot.  See April 28, 1981 treatment record.  The Veteran's June 1981 Report of Medical Examination noted "[g]un shot wound to left foot resulting in Syme amputation of left foot".  Based on the evidence of record, all three elements of direct service connection are met. 

However, the central issue in this case is the determination of whether the Veteran's GSW was incurred in the line of duty and whether the GSW was due to the Veteran's willful misconduct.

Service connection is established for disability resulting from an injury suffered in the line of duty, but no compensation shall be paid if the disability is the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 1131 (West 2012); see also 38 U.S.C.A. § 105 (West 2012); C.F.R. § 3.301 (2013).  The term "service connected" means, with respect to disability, that it was incurred or aggravated in the line of duty in active service.  38 U.S.C.A. § 101(16) (West 2012).  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.1(m) (2013).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2013).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (1) (2013).  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R.   § 3.1(n) (2) (2013).  In this case, there is no evidence that the Veteran's action violated any police regulation or ordinance.  Willful misconduct will not be determinative unless it is the proximate cause of the injury.  38 C.F.R. § 3.1(n) (3) (2013).

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations. 38 C.F.R. § 3.1(m) (2013).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with VA laws and regulations.  38 C.F.R. § 3.1(n) (2013).  However, there is no converse to either of these principles.  In other words, a service department finding that an injury was not in line of duty or a service department finding that an injury was due to misconduct does not bind VA.

In this case, there are conflicting service department findings regarding the Veteran's GSW and whether it was incurred in the line of duty and whether it was due to misconduct.  A June 16, 1981 Medical Board Proceedings form noted that the Veteran's GSW was in the line of duty and a June 23, 1981 Line of Duty Determination form recommended a finding that the Veteran's GSW was in the line of duty.  In contrast, an October 16, 1981 Report of Investigation Line of Duty and Misconduct Status form found the Veteran's GSW to not be in the line of duty and due to the Veteran's own misconduct.  These findings were approved by the Deputy Staff Judge Advocate on October 19, 1981.  A December 1981 Findings and Recommended Disposition of USAF Physical Evaluation Board form included a finding that the Veteran's GSW was due to intentional misconduct.  The Veteran was subsequently separated from the military under the provisions of 10 U.S.C.A.  § 1207 (West 2012), which provides that "[e]ach member of the armed forces who incurs a physical disability that, in the determination of the Secretary concerned, makes him unfit to perform the duties of his office, grade, rank, or rating, and that resulted from his intentional misconduct or willful neglect or was incurred during a period of unauthorized absence, shall be separated from his armed force without entitlement to any benefits under this chapter."  

As discussed above, VA is not bound by the service department findings that the Veteran's GSW did not occur in the line of duty or the service department findings that the Veteran's GSW was due to misconduct.    

38 C.F.R. § 3.1 (m) (1) (2013) states that the requirements as to line of duty are not met if at the time of the injury if the Veteran was absent without leave (AWOL).  In this case, the Veteran was initially determined to be AWOL from April 26, 1981 to April 28, 1981.  See Duty Status Change forms.  The Veteran's duty status was changed from AWOL to military hospital effective April 28, 1981 upon being admitted to the hospital following his GSW.  A June 26, 1981 Special-Court Martial Order found the Veteran guilty of an "Additional Charge: Violation of the Uniform Code of Military Justice, Article 86", specifically that "on or about 27 April 1981 without authority fail[ing] to go at the time prescribed to his appointed place of duty".  However, a July 1981 Special Court-Martial Order found that "the findings of guilty of the Additional Charge and its specification in the special court-martial case...dated 26 June 1981, are set aside and the charge dismissed."  The Veteran's DD 214 lists April 27-28, 1981 as time lost.  A March 2014 memo for the Air Force Board for Correction of Military Records from the Air Force Legal Operations Agency stated that based on the July 1981 dismissal of the Article 86 charge "[t]here should be no reference to loss of time associated with the Article 86 charge on the DD 214.  Therefore, we recommend the Board grant the applicant relief".  While this March 2014 memo does not appear to be a final decision on correcting the Veteran's DD 214, it does further support that the Veteran was not AWOL on April 27-28, 1981 when the GSW occurred.  Notwithstanding the current DD 214 reflecting the time lost, based on the July 1981 Special Court-Martial Order dismissing the Article 86 charges, the Board finds that, for the purposes of this decision, the Veteran was not AWOL at the time the GSW occurred.  As the Veteran was not AWOL at the time the injury was suffered, pursuant to 38 C.F.R. § 3.1 (m) (2013), the Veteran's GSW can be found to be in the line of duty, so long as that injury was not the result of the Veteran's own willful misconduct.    

The circumstances surrounding the GSW that the Veteran sustained on April 28, 1981 are not entirely clear.  An April 28, 1981 Incident/Complaint Report form stated that the Veteran had loaded his gun the day before due to "prowlers" and had accidently shot himself in the left foot while attempting to clean his gun.  An April 28, 1981 treatment note reflected that the Veteran reported "gun went off accidentally" and that "he left the safety off and forgot about it at the time of discharge".  A May 1981 AF Form 711a noted that the Veteran was walking with a loaded gun without the safety on and "[a]t time of personal interview with participant it could not be determined how the gun discharged".  The June 23, 1981 Line of Duty Determination form stated that the Veteran was carrying the gun and it accidently went off.  An August 1981 Commander's Report of Disciplinary Action Taken form noted administrative action and that "[a]s far as can be determined at present time, this was an accidental shooting."  An October 1981 sworn statement from the Veteran stated that he was taking his gun to unload it and "was walking through the hall and blacked out and when I woke up I realized what had happened".  The October 16, 1981 Report of Investigation Line of Duty and Misconduct Status form stated that the Veteran was "carrying a loaded, unsaftied" gun and that "[t]here were no witnesses to the shooting itself, and therefore, no way to factually determine what event caused the gun to discharge."
In his May 2010 Notice of Disagreement, the Veteran stated that "[i]t was later determined that the safety on the gun was on but failed to function properly".  At his October 2010 DRO hearing, the Veteran stated that the local Sherriff's Office determined that the safety of his gun was on and that the gun had malfunctioned and fired when he tripped.  The RO contacted the Sherriff's Office in an attempt to obtain any report in existence and the Sherriff's Office responded in a November 2010 letter that they only retain incident reports for 5 years and thus the requested report would be destroyed.  The Board notes that the October 16, 1981 Investigation Officer's Summary stated that no police investigation report was filed by civil authorities.  The Veteran further stated in the October 2010 DRO hearing that in the emergency room when he was asked about the safety, he assumed he had not put it on, but that that was incorrect.  

At the February 2013 Board hearing, the Veteran stated that the incident was "purely accidental" and that "I tripped and that's when the weapon went off" and that he cannot say whether the safety was on or not.  He further stated that if "it's accidental it's obviously not something I did intentionally or along that nature".  The Veteran also stated "was the safety on or was the safety off, we don't know."

In this case, the evidence shows that the Veteran's actions do not meet the definition of willful misconduct as set forth in 38 C.F.R. § 3.1(n) (2013).  As outlined above, the circumstances surrounding the Veteran's GSW are not entirely clear, specifically whether the safety of the gun was on or off and how exactly the gun discharged.  Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the safety of the gun was on, and that the gun accidently discharged.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013).  This means that the Veteran was walking with a loaded gun with the safety on and the question therefore remains whether that would constitute willful misconduct.  The Board finds that the Veteran's actions do not constitute willful misconduct.  "Willful misconduct" means an act involving conscious wrongdoing or known prohibited action and it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (1) (2013).  Walking with a loaded gun with the safety on is not an act that involves "conscious wrongdoing or known prohibited action" and it does not "involve[] deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences".  Id.  Despite exact certainty regarding the incident in question, it seems clear that that the gun discharging was an accident.       

The Board is required to resolve any reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2013).  As such, the Board finds that the Veteran walking with a loaded gun with the safety on and the accidental discharge of the gun was not willful misconduct under the criteria set forth in 38 C.F.R. § 3.1(n) (2013).  As a result, the Veteran's GSW and subsequent left leg injury with below the knee amputation was incurred in the line of duty.  38 C.F.R. § 3.1(m) (2013).  As noted above, all three elements of a service connection claim have been met with regard to the Veteran's left leg injury with below the knee amputation.  Therefore, service connection is warranted.  


ORDER

Entitlement to service connection for a left leg injury with below the knee amputation is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


